Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/29/2022, 03/29/2022, 01/28/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable Zaizen (US 2015/0187475A1).
 As for claim 1, Zaizen discloses a non-oriented electrical steel sheet with Inventive Example No 6 (Table 1 of Page 4) having all elemental compositions within instant claimed ranges except Mn as illustrated in Table 1 below.  Broad range of Mn 0.03-3% (paragraph [0040]-[0041]) overlap instant claimed 0.6-2%.
Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Table 1
Element
Applicant
(weight %)
Zaizen et al.
(weight %)
Table 1 Steel No 6
Overlap
(weight %)
C
<=0.005
0.003
0.003
Si
4-5
4.5
4.5
Mn
0.6-2
0.5
Close to 0.6
P
<=0.03
0.01
0.01
                  S
<=0.005
0.0021
0.0021
              Al
<=0.003
0.001
0.001
                  N
<=0.003
0.0021
0.0021
Ti
<0.005
0
0
Nb
<0.005
0
0
Zr
<0.005
0
0
V
<0.005
0
0
Cu
<0.2
0
0
Ni
<0.5
0
0
Sn
0-0.1
Trace
Trace
Sb
0-0.1
Trace
Trace
Si+0.5xMn 
>=4.3
4.75
4.75
Average grain size

40-120
70
70


	As for claim 2-3 and 6, instant claimed wherein clauses are all inherent properties of claimed product.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  In the instant case, since the steel sheet product of Zaizen has compositions and structure that meet the instant application composition and is made from a similar process steps such as hot rolling, hot band annealing, cold rolling and final annealing including related process parameters, it is therefore reasonable to believe that the claimed property limitations would have naturally flowed following the suggestion of Zaizen absent evidence of the contrary.    See MPEP 2112.01 I.
As for claims 4 and 7-9, Zaizen discloses Sn and Sb each within 0.003-0.5% by mass (paragraph [0051]) which overlaps claimed 0.005-0.1%.

Claims 5 and 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable Zaizen (US 2015/0187475A1) in view of Nakanishi (US 20150136278).
As for claims 5 and 10-16, Zaizen does not disclose an insulating coating on the surface of the base metal.
Nakanishi discloses a similar non-oriented electrical steel sheet with similar composition as Zaizen.  Nakanishi expressly discloses instant claimed an insulating coating on the surface of the base steel sheet after the final annealing in order to reduce iron loss. (paragraph [0111])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply insulating coating of Nakanishi, on the surface of non-oriented electrical steel sheet of Zaizen for the benefit of reducing iron loss.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/259,837. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claim a non-oriented electrical steel sheet comprising same elemental compositions ranges, same average grain size range, and similar relationship between Si and Mn amount such that Si+0.5xMn>=4.3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733